14-52607-amk   Doc   FILED 04/30/21   ENTERED 04/30/21 16:23:43   Page 1 of 3
14-52607-amk   Doc   FILED 04/30/21   ENTERED 04/30/21 16:23:43   Page 2 of 3
                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF OHIO
                                     AKRON DIVISION

 In Re:                                           Case No. 14-52607-amk

 Michael Lee Shaffer
                                                  Chapter 13
 Susan Lee Shaffer

 Debtors.                                         Judge Alan M. Koschik

                                 CERTIFICATE OF SERVICE

I certify that on April 30, 2021, a true and correct copy of this Response to Notice of Final Cure
Payment was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

          Robert T. Tinl, Debtors’ Counsel
          bob@tinlanddeliman.com

          Keith Rucinski, Trustee
          ecfilings@ch13akron.com

          Office of the U.S. Trustee
          (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:

          Michael Lee Shaffer, Debtor
          Susan Lee Shaffer, Debtor
          7889 Hubbard Valley Road
          Seville, OH 44273
                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor




 14-52607-amk         Doc    FILED 04/30/21      ENTERED 04/30/21 16:23:43           Page 3 of 3
